Citation Nr: 0104167	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to January 
1990.  Her claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The veteran's disability due to degenerative joint 
disease of the lumbosacral spine is characterized by slight 
limitation of motion, pain on forward flexion, spasm on 
backward extension, no motor or sensory deficits, and no 
deformities.

3.  Degenerative joint disease of the lumbosacral spine is 
the veteran's only service-connected disability, evaluated as 
20 percent disabling. 

4.  This service-connected disability does not preclude all 
forms of substantially gainful employment consistent with her 
educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5295 (2000).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that her service-connected degenerative 
joint disease of the lumbosacral spine is more severely 
disabling than reflected in the 20 percent evaluation 
currently assigned for that disability.  She also claims that 
this disability precludes her from working, and that she is 
thus entitled to a total disability rating based on 
individual unemployability.

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her in developing the facts 
pertinent to her claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096 (2000); 
see also VAOPGCPREC 11-2000 (November 27, 2000).  The veteran 
has been afforded a recent VA examination which has 
thoroughly addressed the symptomatology associated with her 
service-connected degenerative joint disease of the 
lumbosacral spine.  There also is no indication that any 
relevant medical records exist which have not already been 
obtained by VA and included in the claims file.  Therefore, 
both issues on appeal are properly before the Board. 

I.  Degenerative Joint Disease of the Lumbosacral Spine

The record shows that the veteran currently suffers from a 
low back disability which was first identified in service.  
As a result, an October 1997 rating decision granted service 
connection for low back pain with sciatica, and assigned a 10 
percent disability evaluation.  The veteran recently 
indicated that this disability had worsened and requested a 
higher evaluation.  Consequently, a September 1999 rating 
decision granted an increased evaluation to 20 percent for 
this disability, and recharacterized it as degenerative joint 
disease of the lumbosacral spine.  The veteran disagreed with 
the 20 percent evaluation, and this appeal ensued. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's service-connected degenerative joint disease of 
the lumbosacral spine is currently evaluated as 20 percent 
disabling under Diagnostic Code 5295.  Under this provision, 
a 20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation, the highest 
available under this diagnostic code, is granted for severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

In connection with this claim, the veteran was afforded a VA 
orthopedic examination in June 1999.  At that time, the 
veteran reported chronic low back pain which radiated into 
both buttocks and down the posterior aspect of both legs.  
She said she took Tylenol 3, Naprosyn and Trazodone for pain.  
She indicated that she was scheduled to undergo physical 
therapy, but that it had been postponed because she had 
moved.  Objectively, the veteran ambulated with a cane but 
was in no acute distress.  Physical examination of the 
lumbosacral spine revealed no gross abnormalities.  Range of 
motion testing showed forward flexion of 60 degrees with some 
pain, backward extension of 25 degrees with spasm, right and 
left lateral rotation of 30 degrees, and right and left 
lateral flexion of 35 degrees.  Pain was also present while 
lying on her back and raising both legs greater than 30 
degrees.  Deep tendon reflexes for both knees were +2, and 
both legs demonstrated good strength.  Neurological 
examination revealed no focal findings, and gross motor 
functions were intact for both lower extremities.  X-ray 
examination showed a slightly reduced disc space at L5-S1 and 
minimal degenerative changes at the L4 vertebral body.  Based 
on these findings, the diagnosis was degenerative disc 
disease of the lumbar spine. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record demonstrates that the 
veteran's disability picture for her service-connected 
degenerative joint disease of the lumbosacral spine most 
nearly approximates the criteria for a 20 percent evaluation.  
The clinical evidence reveals that her low back disability is 
manifested primarily by no more than moderate limitation of 
motion with pain, minimal degenerative changes at L4, as well 
as a slightly reduced disc space at L5-S1.  Nevertheless, the 
evidence simply does not show that this disability 
constitutes a severe lumbosacral strain as defined under 
Diagnostic Code 5295.  Findings on examination do not show 
that this disability is manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, or 
marked limitation of forward bending while standing.  As the 
veteran's low back disability does not constitute a severe 
disability as described in Diagnostic Code 5295, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for this disability.

The Board also finds that no other diagnostic code affords 
the veteran a higher evaluation.  The Board has considered 
the possible application of Diagnostic Code 5293, which 
provides a 40 percent rating for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief, while 
a 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Here, although the veteran has 
reported radiating pain into both buttocks and legs, 
neurological examination in June 1999 showed no findings 
other than X-ray evidence of a slightly reduced disc space at 
L5-S1.  A higher evaluation under Diagnostic Code 5293 is 
therefore precluded. 

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
more than moderate limitation of motion of the lumbar spine 
(Diagnostic Code 5292).  As noted, range of motion testing 
showed forward flexion of 60 degrees, backward extension of 
25 degrees, right and left lateral rotation of 30 degrees, 
and right and left lateral flexion of 35 degrees.  This can 
be considered no more than slight limitation of motion under 
Diagnostic Code 5292.  Hence, there is no basis for assigning 
an evaluation in excess of 20 percent for the veteran's low 
back disability under any other potentially applicable 
diagnostic code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Regulation 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Regulation 4.45 states that to 
determine the factors causing disability of the joints 
inquiry must be directed toward, inter alia, "[p]ain on 
movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a low back disability as is limitation of 
motion, since "functional loss caused by either factor should 
be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

In this case, there is no objective evidence of weakened 
movement, excess fatigability with use, or incoordination of 
the lumbar spine which would indicate additional functional 
loss due to pain to warrant an evaluation in excess of 20 
percent.  The Board has considered the veteran's complaints 
of pain and weakness.  Range of motion testing in June 1999 
also revealed objective evidence of pain on forward flexion 
and spasm on backward extension.  Nevertheless, no 
significant decrease of motion was reported, and pain was not 
reported with lateral rotation or lateral flexion.  Although 
the veteran appeared to her examination with a cane, it was 
not determined that her low back disability required the use 
of a cane.  The examiner observed that she was in no acute 
distress, and no neurological findings were reported.  Thus, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 have been 
considered as mandated by DeLuca, 8 Vet. App. at 204-07, but 
do not apply in the absence of relevant objective findings. 

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this case, there 
has been no showing that the veteran's low back disability 
has caused marked interference with employment (beyond that 
interference contemplated in the 20 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R.  § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's degenerative joint disease of the lumbosacral 
spine.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 

II.  Total Disability Rating Based on 
Individual Unemployability 

The veteran claims that she is unable to secure or maintain 
employment because of her service-connected degenerative 
joint disease of the lumbosacral spine.  Therefore, she has 
requested a total disability rating based on individual 
unemployability by reason of this service-connected 
disability.

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that she is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to her age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of her 
disabilities, age, occupational background, and other related 
factors, an extra-schedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R.           § 4.16(b).

In this case, the veteran's only service-connected disability 
is her degenerative joint disease of the lumbosacral spine, 
rated as 20 percent disabling.  As the veteran does not meet 
the schedular prerequisites for assignment of a total rating 
for compensation purposes, she can only be granted such a 
rating if it is shown that her service-connected disability, 
when considered in light of her education and occupational 
experience, renders her unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).  
However, as the record does not include medical evidence 
which shows that this disability has caused unemployability, 
her claim must be denied.

The record shows that the veteran worked as a communications 
specialist while in service.  In her claim, she reported that 
she had worked as a cashier for approximately one month in 
1995, with no subsequent employment listed.  She indicated 
that she left that job because she was too disabled to work, 
and that she had not tried to obtain employment since then. 

The clinical evidence of record, however, shows that the 
veteran's service-connected low back disability is not 
significantly disabling.  At her June 1999 VA orthopedic 
examination, the veteran described constant low back pain 
which radiated down both lower extremities.  Objectively, 
however, no significant findings were reported.  In this 
regard, range of motion testing showed forward flexion of 60 
degrees, backward extension of 25 degrees, right and left 
lateral rotation of 30 degrees, and right and left lateral 
flexion of 35 degrees.  Deep tendon reflexes for both knees 
were +2 bilaterally, and both legs demonstrated good 
strength.  Neurological examination revealed no significant 
findings.  The examiner did not indicate that the veteran's 
low back disability impaired her ability to secure or 
maintain employment.  Given these findings, it is difficult 
to understand how her service-connected low back disability 
could preclude employment. 

The record also shows that the veteran suffers from 
significant nonservice-connected psychiatric disorders.  The 
veteran was hospitalized at a VA facility in June 1997 for 
depression, alcohol dependence, and cocaine abuse.  It was 
noted that she had been residing at the Dual Diagnosis Lodger 
Unit, and was admitted after having thoughts involving self-
mutilation.  The Axis I diagnoses were depression and alcohol 
dependence, and the Axis II diagnosis was borderline and 
histrionic traits.  At a VA psychiatric examination in August 
1997, the veteran reported that her only employment since her 
military separation in 1990 was working as a cashier.  She 
then stated that she essentially "did nothing", and 
attributed her lack of employment to her state of deep 
depression and her back pain.  The examiner provided Axis I 
diagnoses of (a) major depression, recurrent, (b) cyclothymic 
disorder, (c) polysubstance dependence, and (d) cocaine 
abuse; and an Axis II diagnosis of borderline personality.  
Under Axis III, the examiner noted chronic back pain.  Under 
these circumstances, it appears that the veteran suffers from 
multiple nonservice-connected psychiatric disorders which 
have a far greater impact on her ability to function than her 
20-percent service-connected degenerative joint disease of 
the lumbar spine.  

In conclusion, the Board finds that the veteran has not 
demonstrated that she is unable to obtain or maintain 
substantially gainful employment due to her service-connected 
degenerative joint disease of the lumbosacral spine.  
Consequently, since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not for 
application and a total evaluation based on individual 
unemployability by reason of a service-connected disability 
is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 54.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine is 
denied. 

Entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability 
is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

